Table Of Contents AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 15, 2013 REGISTRATION NO. 333-[] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Red Metal Resources Ltd. (Exact name of registrant as specified in its charter) Nevada 20-2138504 (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 195 Park Avenue Thunder Bay Ontario, Canada P7B 1B9 (Address and telephone number of principal executive offices) Caitlin Jeffs Chief Executive Officer 195 Park Avenue Thunder Bay Ontario, Canada P7B 1B9 (807) 345-7384 (Name, address and telephone number of agent for service) Copies to: Mary Ann Sapone, Esq. Richardson & Patel, LLP 1100 Glendon Avenue, 8th Floor Los Angeles, California 90024 (707) 937-2059 (310) 208-1154 (fax) Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Table Of Contents If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): ☐
